Case 3:20-cv-00868-MMH-MCR Document 38 Filed 10/08/20 Page 1 of 2 PageID 474




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

    VETERINARY ORTHOPEDIC
    IMPLANTS, INC.,

                   Plaintiff,
                                                          Case No. 3:20-cv-868-J-34MCR
    vs.

    MATTHEW J. HAAS,

                   Defendant.
                                                  /


                                                      ORDER

           THIS CAUSE is before the Court on Plaintiff’s Reply to Affirmative Defenses (Doc.

    36; Reply). Rule 7(a) of the Federal Rules of Civil Procedure (Rule(s)) states:

           Only these pleadings are allowed:
           (1)    a complaint;
           (2)    an answer to a complaint;
           (3)    an answer to a counterclaim designated as a counterclaim;
           (4)    a third-party complaint;
           (5)    an answer to a third-party complaint;
           (7)    if the court orders one, a reply to an answer.

    Rule 7(a) (emphasis added). The Court did not order a reply to Defendant Matthew J.

    Haas’ Amended Answer to Plaintiff’s Amended Complaint for Injunctive Relief and

    Damages and Counterclaims and Demand for Jury Trial (Doc. 34);1 therefore, Plaintiff’s

    Reply was improperly filed.

           Accordingly, it is




    1
     Plaintiff filed a separate answer to Defendant’s Counterclaim. See Plaintiff’s Answer and Affirmative
    Defenses to Counterclaim (Doc. 35).
Case 3:20-cv-00868-MMH-MCR Document 38 Filed 10/08/20 Page 2 of 2 PageID 475




          ORDERED:

          Plaintiff’s Reply to Affirmative Defenses (Doc. 36) is STRICKEN.

          DONE AND ORDERED at Jacksonville, Florida, this 6th day of October, 2020.




    lc11
    Copies to:
    Counsel of Record




                                             -2-
